Citation Nr: 1446469	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-41 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a neck disorder, also claimed as an upper back disorder, to include as secondary to the service-connected left shoulder disability.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for dental disorder due to trauma.

6.  Entitlement to an initial compensable rating for lumbar spine degenerative joint disease (DJD) with mild disc narrowing, prior to June 21, 2011 and in excess of 20 percent from that date.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO), which, in pertinent part, denied service connection for skin, neck, upper back, right knee and dental disorders, and bilateral hearing loss, and granted service connection for DJD of the lumbar spine, rated 0 percent, effective November 2007.  In an interim January 2014 rating action, the rating for the service-connected DJD of the lumbar spine was increased to 20 percent, effective June 21, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned prior to or from June 21, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing the undersigned informed the Veteran that the claim of entitlement to service connection for an upper back disorder would be addressed with his service connection claim for a neck disorder and/or his claim for increase for his service-connected lumbar spine disability.  Accordingly, the Board has recharacterized the issues on appeal as stated on the cover page of this decision.  In addition, at the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  The 60 days has elapsed and no additional evidence has been received from the Veteran.  

The issues of entitlement to service connection for right knee, skin, and neck/upper back disorders, and to an initial compensable rating for lumbar spine DJD with mild disc narrowing, prior to June 21, 2011 and in excess of 20 percent from that date, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals seeking entitlement to service connection for bilateral hearing loss, and dental disorder due to trauma; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met with respect to the claims of entitlement to service connection for bilateral hearing loss, and dental disorder due to trauma; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the instant claims, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters.

Withdrawal of Claims

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

At the July 2014 Travel Board hearing, the Veteran stated, on the record, that he wanted to withdraw his appeal with respect to the claims of entitlement to service connection for bilateral hearing loss, and dental disorder due to trauma. (See Hearing Transcript, Page 2).  The appellant has therefore withdrawn his appeals with respect to these matters.  Hence, there remains no allegation of error of fact or law as to such issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to entitlement to service connection for bilateral hearing loss, and dental disorder due to trauma, and they must be dismissed.


ORDER

The appeal regarding entitlement to service connection for bilateral hearing loss is dismissed.

The appeal regarding entitlement to service connection for dental disorder due to trauma is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in the matters of entitlement to service connection for skin, neck/upper back, and right knee disorders, and to an initial compensable rating for lumbar spine DJD with mild disc narrowing, prior to June 21, 2011 and in excess of 20 percent from that date.  

A June 2011 VA examination did not include medical nexus opinions for the Veteran's claims for service connection for skin, neck/upper back and right knee disorders; and new VA examinations were scheduled in September 2012 to obtain such opinions.  However, the Veteran failed to report for the scheduled examinations; a letter was sent to him that same month notifying him that he missed the examinations.  His representative submitted a memorandum (also in September 2012) asking that the examination be rescheduled because the Veteran was unaware of the examination.  At the hearing in July 2014 the Veteran presented credible statements as to the possible confusion as to whether he received notice of the September 2012 VA examination via postal service, even though there had been no change in his mailing address during the pendency of the appeal and no mail had been returned by the postal service as undeliverable.  Finding no reason to question his credibility, and in light of his assurance that he would report for the rescheduled examination, the Board finds that he has presented good cause for the examinations to be rescheduled.  

In addition, regarding the claim of service connection for a neck/upper back disorder, the Veteran claims this disorder is secondary to his service-connected left shoulder disability.  Service connection is warranted for a disability that is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Therefore, secondary service connection may be established by demonstrating that a claimed disability is either (1) caused or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition . . ."  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

While the Veteran was afforded a VA examination in June 2011, the examiner did not address the matter of whether his service-connected left shoulder disability caused or aggravated the neck/upper back disorder for which service connection is sought.  Hence, a remand to secure a medical nexus opinion (as noted above) that also addresses secondary service connection and the aggravation aspect of the secondary service connection claim is necessary.  See Barr, 21 Vet. App. 303.

The record shows the Veteran was last examined in June 2011 (by VA) with respect to his service-connected lumbar spine disorder.  Notwithstanding his failure to report for a VA examination scheduled in September 2012, he now reports that his lumbar spine disability has gotten worse since last examined.  At the July 2014 hearing he testified that since the July 2011 VA examination, his range of motion has decreased.  He stated that he had experienced sciatic nerve problems, such that the bottom of his feet tingles and it feels like his legs are asleep.  He also stated that he had been missing work more frequently due to his injuries.  While a new examination is not required simply because of the time which has passed since the last examination (June 2011), VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected lumbar spine disability. 

Furthermore, at the July 2014 hearing, the Veteran testified that he has received treatment for his back disability from 2010 to the present from Womack Army Medical Center, Fort Bragg, North Carolina.  

The most recent pertinent VA treatment records available for review in the record are dated in 2010.  As the Veteran receives ongoing VA treatment, and records of such treatment may contain pertinent information, and are constructively of record, updated treatment records must be secured.

The Veteran is advised that a consequence of a failure to report for a VA examination without good cause may be an adverse determination on his claims.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a neck/upper back disorder on a secondary basis.  

2.  The AOJ should obtain any outstanding treatment records from Womack Army Medical Center, Fort Bragg, North Carolina of evaluation or treatment the Veteran received for his service-connected DJD of the lumbar spine disability since 2010.  The Veteran must provide the necessary authorizations for VA to obtain records of any such treatment.  

3.  The AOJ should secure for association with the record complete records of all VA treatment the Veteran has received for his claimed disorders (skin, neck/ upper back and right knee) and his service connected DJD of the lumbar spine since 2010.  

4.  The RO should then arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his claimed skin disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a). Identify, by diagnosis, each skin disorder found.  

b) Identify whether the Veteran has any objective indications of chronic disability involving the skin which cannot be attributed to a known diagnosis.

c). Identify the likely etiology of any diagnosed skin disorder.  Specifically, is it at least as likely as not (a 50 % or better probability) that any such skin disorder is related to the Veteran's service? 

The examiner must explain the rationale for all opinions.

5.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's neck/upper back and right knee disorders.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  

The examiner should provide full explanations in response to the following questions as to any diagnosed neck/upper back and/or right knee disorders:

a). Identify, by diagnosis, each neck/upper back disorder found.  

b). Identify whether the Veteran has any objective indications of chronic disability involving the neck/upper back which cannot be attributed to a known diagnosis.

c). Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed neck/upper back disorder is related to service, to include the motor vehicle accident in service (Iraq) when he injured his service-connected shoulder?; 

d). Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed neck/upper back disorder was caused by the Veteran's service-connected left shoulder disability?; and

e). Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed neck/upper back disorder was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected left shoulder disability? 

f). Identify, by diagnosis, each right knee disorder found.  

g). Identify whether the Veteran has any objective indications of chronic disability involving the right knee which cannot be attributed to a known diagnosis.

h). Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed right knee disorder is related to service, to include a time he reports when he hit his knee on the end of his bunk during basic training?

The examiner must explain the rationale for all opinions, citing to supporting factual data.

6.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected DJD of the lumbar spine.  The entire record must be made available to and reviewed by the examiner.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  

The examiner must explain the rationale for all opinions.  

7.  The RO should then readjudicate the claims.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


